DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 6/21/21. By virtue of this amendment, claim 9 is cancelled and thus, claims 1-8, 10-13 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Wilson et al (Patent No: 10,098,201).
Regarding claim 1, a method and system of Wilson et al is capable of performing that,  a method of configuring a lighting system (figures 1 and 4A-4B) comprising a first light switch (figure 1, 4a-4b, switch which includes a plurality of ports) for controlling a first lighting device (101) and a second light switch(switch which includes a plurality of ports) for controlling a second lighting device (102), the 
Regarding claim 2, Wilson et al disclose  further comprising:  receiving a signal indicative of an activation of the second user input element (figure 6 for user select  and figure 3 for activate and deactivate light) of the second light switch (switch which has a plurality ports), wherein the activation of the second user input element  is indicative of a selection of a further light scene for the second lighting device (140), controlling the second lighting device (102) according to the further light scene, and  associating a second further light scene with the first user input element (user as shown in figure 6) of the first light switch (switch) based on the selected further light scene, such that when the first user 
Regarding claim 3, the method and system of Wilson et al disclose, wherein light properties of the second light scene are substantially similar to light properties of the first light scene. Figures 1,4A-4B and 6.
Regarding claim 4,  Wilson et al disclose in figure 6, wherein color values of the second light scene are substantially similar to color values of the first light scene, and wherein intensity values of the second light scene are substantially different from intensity values of the first light scene. col.13, lines 50-67 to col.14, lines 1-23.
Regarding claim 5, Wilson et al disclose further comprising the step of associating the first user input element and/or the second user input element with a predefined light scene at a predefined moment in time. Col.13, lines 50-67 to col.14, lines 1-23.
Regarding claim 6, the method and system of Wilson et al is capable of performing that further comprising: receiving a reset signal from the first or the second light switch, and associating the first user input element with a predefined light scene or associating the second user input element  with a predefined light scene, respectively. Col.13, lines 50-67 to col.14, lines 1-23.
Regarding claim 7, Wilson et al disclose, further comprising the step of generating the second light scene based on the selected first light scene. Figure 6, col.13, lines 50-67 to col.14, lines 1-23.
Regarding claim 8, Wilson et al disclose further comprise the step of selecting the second light scene from a plurality of second light scenes based on the selected first light scene. Figure 6, col.13, lines 50-67 to col.14, lines 1-23.
Regarding claim 10, the method and system of Wilson et al is capable of performing that,  a control system for configuring a lighting system  comprising a first light switch (figure 1, 4a-4b, switch which includes a plurality of ports) for controlling a first lighting device (101) and a second light switch 
Regarding claim 11, the method and system of Wilson et disclose wherein the control system is comprised in a central control device(the gateway controller as shown in figure 4A), and wherein the control system further comprises a communication unit configured to: receive the signal from the first light switch  receive lighting control signals from the second light switch  and - transmit lighting control signals to the one or more first and second lighting devices. Col.6, lines 6-67 to col.11, lines 1-64.

Regarding claim 13, Wilson et al disclose in figure 1, further comprising the first lighting device (101) and the second lighting device (102).
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Minh D A/
Primary Examiner
Art Unit 2844